Exhibit 99.1 KPMG ALLIANCE OPERATIONS Unaudited Combined Statements of Revenues and Direct Operating Expenses Six months ended June30, 2008 and 2007 ALLIANCE OPERATIONS Unaudited Combined Statements of Revenues and Direct Operating Expenses Six months ended June 30, 2008 and 2007 2008 2007 Revenues: Revenues from royalty interests $ 11,922,275 5,936,822 Revenues from working interests 49,736,270 23,919,768 Pipeline revenues 629,506 412,262 Total revenues 62,288,051 30,268,852 Direct operating expenses: Lease operating expenses 5,851,452 1,901,285 Gathering and processing expenses 3,264,442 1,819,653 Production and other taxes 3,514,762 1,838,633 Total direct operating expenses 12,630,656 5,559,571 Excess of revenues over direct operating expenses $ 49,657,395 24,709,281 See accompanying notes to unaudited combined statements of revenues and direct operating expenses. 1 ALLIANCE OPERATIONS Notes to Unaudited Combined Statements of Revenues and Direct Operating Expenses Six months ended June 30, 2008 and 2007 (1) Basis of Presentation On July3, 2008, Quicksilver Resources Inc. (Quicksilver) entered into Purchase and Sale Agreements (theAgreements) with various private parties including Hillwood Oil & Gas, LP, Nortex Minerals, LP, Chief Resources, LP, and Collins and Young, LP (collectively, the Sellers) to acquire producing, leasehold, royalty, and mid-stream assets, associated with the Barnett Shale formation in northern Tarrant and southern Denton counties of Texas (collectively, the Alliance Operations). The acquisition was effective
